Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 	Pending claims 11-15, and 20 are addressed below. Claims 1-10, 16-19 are cancelled.

Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:  
Line 7 of claim 11: “a respective one of the spray orifices” should be changed to -- a respective ones of the spray orifices -- since the scope of the elected embodiment in figure 6 shows multiple channels associating with multiple orifices, respectively. The same limitation in line 9-10 of claim 20 should also be corrected correspondingly. 
Line 8 of claim 11: “a specific one of the channel” should be changed to --each specific one of the channels-- since line 7 of the claim defines multiple .
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11, line 14, and claim 20 lines 17-18 recite “adjacent holes are arranged on a different circle”. This limitation is indefinite as it is unclear whether “adjacent holes” and “a different circle” are referring to additional elements that are not the previously defined “spray orifices” in line 6 and “first circle/second circle” in lines 12-13. As best understood by the examiner, the adjacent holes and different circle are referring to the previously defined structures mentioned above. A claim amendment to overcome this 112 issue should clearly indicate --adjacent holes of the spray orifices are arranged on different respective ones of the first and second circles--. 

	Claim 12 recites “the oval cross-sectional pattern”, which lacks proper antecedent basis in the claim. 

Claim 13 recites “wherein the channels connected to the plurality of spray orifices respectively are formed from the swirl chamber to a valve opening”. This claim is indefinite as it is unclear whether the swirl chamber and the valve opening are part of “channels”. It is further unclear whether or not plural channels are associated with only one swirl chamber, based on the current claim language. As best understood by the examiner in light of the specification, this limitation should be changed to --wherein each of the channels connected to each of the plurality of spray orifices respectively extends from [[the]] each said swirl chamber to a valve opening-- for clarity of the claim scope.

Claim 14 recites “wherein two spray orifices are formed on the first circle and the second circle respectively”. It is unclear whether this claim further define two additional spray orifices, or specifying two of the previously defined spray orifices. Additionally, it is unclear if this claim requires: a) one orifice on the first circle and one orifice of the second circle, or b) 
As best understood by the examiner in light of the specification, this limitation should read --wherein two of the spray orifices are formed on the first circle and the second circle respectively--.

Allowable Subject Matter
Claims 11-15 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752